DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 49-68 are pending and are examined herein.
Specification
The use of the terms: “NEBNext”, “Bluetooth”, “Facebook”, etc. (This is not an exhaustive list, please review the entire specification to make corrections), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
Claim 51 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
According to MPEP 2173.05(u),
If [a] trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of the 35 U.S.C. 112, second paragraph. Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  In fact, the value of a trademark would be lost to the extent that it became descriptive of a product, rather than used as an identification of a source or origin of a product.  Thus, the use of a trademark or trade name in a claim to identify or describe a material or product would not only render a claim indefinite, but would also constitute an improper use of the trademark or trade name. 
“If a trademark or tradename appears in a claim and is not intended as a limitation in the claim, the question of why it is in the claim should be addressed.  If its presence in the claim causes confusion as to the scope of the claim, then the claim should be rejected under … 35 U.S.C. 112, second paragraph.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Raymond et al.
Claims 49-50 and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raymond et al. (Collection of cell-free DNA for genomic analysis of solid tumors in a clinical laboratory setting. PLoS ONE 12(4), p. 1-11, as cited in the IDS filed 09/01/2020.)
	Regarding claim 49, Raymond teaches a method comprising: 
a) obtaining capillary blood from a subject, wherein the capillary blood comprises cell-free nucleic acid molecules (e.g. p. 2; Blood collection processing) 
b) optionally, amplifying the cell-free nucleic acid molecules (e.g. p. 2, last para; “cloning”); 
c) tagging a portion of the cell-free nucleic acid molecules to produce a library of tagged cell- free nucleic acid molecules or derivatives thereof (e.g. p. 2, last para.; “The adaptors used to make these libraries carry unique molecular identifiers (UMIs)”);  
e) sequencing a portion of the tagged cell-free nucleic acid molecules (e.g. p. 3, first para.; “Samples were sequenced”); and 
f) detecting a normal representation, an overrepresentation, or an underrepresentation of at least one target nucleic acid sequence in a portion of the tagged cell-free nucleic acid molecules (e.g. p. 7, first para.; “Importantly, the calls for several different lesion types including single nucleotide variants, insertions/deletions, gene fusions and gene copy amplification were all stable over time.”)
Regarding claim 50, Raymond teaches wherein the cell-free nucleic acid molecules are deoxyribonucleic acid molecules (e.g. abstract; “cell free DNA”).
Regarding claim 56, Raymond teaches wherein the portion of the tagged cell-free nucleic acid molecules comprising the target nucleic acid sequence detected in (f) are cell-free nucleic acid molecules from a tumor, a fetus, or a transplanted tissue or organ (e.g. abstract; “tumor-derived cfDNA”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Raymond et al. and Jackson et al.
Claims 49-50 and 53-68 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (Collection of cell-free DNA for genomic analysis of solid tumors in a clinical laboratory setting. PLoS ONE 12(4), p. 1-11, as cited in the IDS filed 09/01/2020.), as applied to claims 49-50 and 56 above, and further in view of Jackson et al. (PGPUB Us 2017/0067803 A1, published 03/09/2017, as cited in the IDS filed 09/01/2020.)
Regarding claim 53, Raymond teaches the method of claim 49, however it is noted the reference is silent on end repairing the 5’ and 3’ ends of the cell-free nucleic acid molecules.
Jackson, also in the field of collecting cell-free DNA and analyzing nucleic acids, teaches end repairing the nucleic acids (e.g. para. [0108]; “The methods can comprise steps for providing a linear DNA, end-repairing the linear DNA by incubating it with a polynucleotide kinase in the presence of a phosphate donor”).
Regarding claims 54-55, Jackson teaches obtaining capillary blood comprising obtaining less than 1 millimeter of blood and obtaining less than 100 microliters of blood (e.g. paras. [0042-0043].
Regarding claim 56, Raymond teaches wherein the portion of the tagged cell-free nucleic acid molecules comprising the target nucleic acid sequence detected in (f) are cell-free nucleic acid molecules from a tumor, a fetus, or a transplanted tissue or organ (e.g. abstract; “tumor-derived cfDNA”).
Regarding claim 57, Raymond teaches obtaining a biological sample from a subject (e.g. p.2, Blood collection and processing section); 
b) sequencing cell-free nucleic acid molecules in the biological sample to produce sequencing reads (e.g. last para. splitting p. 2-3); 
c) measuring a portion of the sequencing reads corresponding to at least one chromosomal region (e.g. p.4, 2nd para.; “We extended this analysis a step further by looking at the size distribution
of tumor-associated EML4-ALK fusion fragments relative to germline cfDNA”); and 
d) detecting a normal representation, an overrepresentation or an underrepresentation of the at least one chromosomal region in the cell-free nucleic acid molecules (e.g. 7, first para.; “Importantly, the calls for several different lesion types including single nucleotide variants, insertions/deletions, gene fusions and gene copy amplification were all stable over time.”)
Raymond does not teach wherein the biological sample is less than about 500 microliters. 
Jackson teaches the biological sample being less than 500 microliters (e.g. para. [0043]).
Regarding claims 58-59, Jackson teaches wherein the sample is a volume of about 1 microliter to about 100 microliters and a volume of 5 microliters to about 80 microliters (e.g. para. [0043]).
Regarding claim 60, Raymond teaches wherein the biological sample comprises capillary blood (e.g. p. 3, 2nd para.).
Regarding claim 61, Jackson teaches wherein the biological sample is a plasma sample produced by filtering capillary blood from the subject to remove cells, cell fragments, microvesicles, or a combination thereof (e.g. para. [0063]; “cells from a water sample, or cells from cell free components. For blood samples one or more components can be used to separate plasma or specific cells from other components of a blood sample.”) and para. [0097]; “Plasma components can include cell-free DNA”).
Regarding claim 62, Raymond teaches wherein the biological sample contains up to about 109 of the cell-free nucleic acid molecules (e.g. p. 3, para. 2; “The DNA isolated from many of these samples is composed of both nucleosome-sized monomers (~165 bp), dimers (330 bp), etc. and high molecular weight (≥5000 bp) genomic DNA… the high molecular weight gDNA is partially or completely removed by an additional centrifugation step, suggesting the gDNA is contributed by nucleated cells… we demonstrate that tumor-derived DNA fragments reside in the nucleosomal fraction of cfDNA.”, p. 5, para. 1; “The cfDNA yields from 84 independent healthy volunteers were quantified and the resulting DNA was analyzed by gel electrophoresis (Fig 3). Nucleosomal fragments were the dominant DNA species observed in all samples, with a representative set of four samples shown in Fig 3A. The average yield of cfDNA was 6.6+/-3.2 nanograms per mL of plasma (2.2ng/mL min, 18.0ng/mL max", Raymond's average of 6.6ng/mI corresponds to about 1-2.exp.10 molecules per ml, depending on molecule size (650 daltons per base pair), which is about up to 10.exp.9 cell free nucleic acid molecules in a sample of 100 microliters or less).
Regarding claim 63, Raymond discloses a range of amounts of cell-free nucleic acid molecules per ml in patient samples, as discussed for claim 57, depending on the volume of the sample, such as about 104 to about 107 cell-free nucleic acid molecules in a sample (see rejection above).
Regarding claims 64-65, Raymond teaches wherein the biological sample contains less than 300 picograms of the cell-free nucleic acid molecules and less than 3ng. Since Raymond discloses that samples comprise about 2-18 ng/ml of a plasma sample (e.g. p. 5, para.1 "The cfDNA yields from 84 independent healthy volunteers were quantified...The average yield of cfDNA was 6.6+/-3.2 nanograms per mL of plasma (2.2ng/mL min, 18.0ng/mL max"), said sample would contain less than 300 pg or less than 3ng of cell-free nucleic acid molecules depending on the volume of the sample.
Regarding claim 66, Raymond teaches wherein the subject is a pregnant subject and the cell-free nucleic acid molecules comprise cell-free fetal nucleic acid molecules (e.g. p. 1, para. 1; “cfDNA found in the plasma fraction of whole blood… Following the discovery of fetal cfDNA in maternal blood, non-invasive prenatal testing has become the first-line diagnostic screening method for the detection of fetal trisomy”).
Regarding claim 67, Raymond teaches wherein the cell-free nucleic acid molecules are from a tumor, a fetus, or a transplanted tissue or organ (e.g. abstract; “tumor-derived cfDNA).
Regarding claim 68, Raymond teaches wherein the cell-free nucleic acid molecules are deoxyribonucleic acid molecules (e.g. abstract).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Raymond’s method of blood collection with Jackson’s method.  One would have been motivated to do so because Jackson teaches “Specifically, the herein disclosed system, device and methods provide for an integrated device comprising a sample acquisition component, a sample separation component and a blood Stabilization component incorporated within an integrated device configured to collect blood from a subject upon actuation, and stabilize the blood for further processing within or outside the device”, as per para. [0004]. Raymond expresses a need to stabilize the blood samples upon collection to be stored and analyzed at a later time (abstract). The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Raymond and Jackson are in the same field of endeavor of blood collection and nucleic acid analysis. 


Raymond et al. and NEB
Claims 49-51, 53 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (Collection of cell-free DNA for genomic analysis of solid tumors in a clinical laboratory setting. PLoS ONE 12(4), p. 1-11, as cited in the IDS filed 09/01/2020.), as applied to claims 49-50 and 56 above, and further in view of NEBNext Ultra II DNA Library Prep Kit for Illumina (available to public 03/14/2016), herein after referred to as NEB.
Regarding claim 51, Raymond teaches the steps of tagging and amplification in claim 49, however it is noted the reference does not explicitly teach the efficiency of the amplification, nor does it teach the use of the NEB Next Ultra II library kit.
NEB teaches amplification efficiency well over 0.50 (e.g. p. 3, graph A).
Regarding claim 53, NEB teaches wherein (c) comprises repairing a 5' end and a 3' end of the at least a portion of the cell-free nucleic acid molecules (e.g. p. 1, NOTE:; “end repairs”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the application to modify Raymond’s amplification method with the NEBNext Ultra II kit.  One would have been motivated to do so because Raymond teaches low input DNA and the NEB kit teaches one of the advantages is “Use to generate high quality libraries even when you have only limited amounts of DNA, with inputs as low as 500 pg…Save time with streamline workflows, reduced hands-on time and automation compatibility, and enjoy the flexibility of kit or module formats” as per p. 2; Advantages. The ordinary artisan would have a reasonable expectation of success in practicing the invention since bother Raymond and NEB are in the same field of endeavor of amplification of low input DNA.
Raymond et al. and Marshall et al.
Claims 49-52 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. (Collection of cell-free DNA for genomic analysis of solid tumors in a clinical laboratory setting. PLoS ONE 12(4), p. 1-11, as cited in the IDS filed 09/01/2020.), as applied to claims 49-50 and 56 above, and further in view of Marshall et al. (Int J Legal Med (2015) 129:43–52).
Regarding claim 52, Raymond is relied upon for teaching of claim 49, however Raymond does not teach wherein the amplification is done in the presence of a crowding agent.
Marshall teaches amplification with a crowding agent (e.g. p. 47, left col. 2nd para.; “DNA template amounts of 25 or 100 pg were amplified in reactions with and without additives: control—no PCR additive, 1.25 mol/L betaine”).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filling date of the application to modify Raymond’s amplification method using Betaine as taught by Marshall. One would have been motivated to do so because Marshall teaches “The 1.25 mol/L betaine
treatment (based on error bar distribution) significantly reduced stutter by approximately 50 % or more at both loci in the 25-pg samples and by 25%in 100-pg samples”). Raymond using cfDNA which has a low copy number would benefit from Marshalls findings because Marshall also teaches “low copy number (LCN) DNA samples can present exaggerated stochastic effects during the PCR that result in heterozygote peak height imbalance, allele drop out, and increased stutter” as per the abstract. The ordinary artisan would have a reasonable expectation of success in practicing the invention since both Raymond and Marshall are in the same field of endeavor of amplification of low copy number DNA samples.
Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARYN KIMBERLY WOOD whose telephone number is (571)272-0576. The examiner can normally be reached Mon-Fri 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.K.W./Examiner, Art Unit 1639                                                                                                                                                                                                        
/JEREMY C FLINDERS/Primary Examiner, Art Unit 1639